DETAILED ACTION
This Office action is in response to amendment filed 4/15/2022. It should be noted that claims 1 and 2 have been amended and claim 4 has been cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wetterhorn 3,702,141.
Wetterhorn discloses, regarding claim 1, a device 10, comprising: a main body 11/12 which forms a cavity (comprising 21, 24, 25, 26, and 51) with an axis of extension of the cavity which is substantially parallel to an axis of extension of said main body 11/12 and a flow control element 13 which can slide in said cavity along said axis of extension of the cavity between a closed position, in which said flow control element 13 affects an inlet 24 of said cavity which can be connected fluidically to a delivery port (connected at 22), and an open position, in which said flow control element 13 clears at least partially said inlet 24 so as to place it in fluidic connection with an outlet 51 of said cavity, elastic means 14 designed to push said flow control element 13 in response to a pressure that is present in said delivery port; wherein said outlet 51 is in fluid connection with an environment the device 10 is located (substantially broad), and wherein said main body 11/12 comprises a contoured head 12, wherein said contoured head 12 comprises a plurality of radial openings 33 for an outflow of a liquid, said radial openings 33 being formed in said contoured head 12 and being connected to said outlet 51, and wherein at least a portion of the flow control element 13 (see portion 36 of 13) is nearer the inlet 24 than the contoured head 12 (clearly shown in Fig. 2); Re claim 2, wherein said contoured head 12 is provided with a seat 31 for the sliding of a pin 32 which protrudes from said flow control element 13, said sliding seat 31 being formed substantially parallel to said axis of extension; Re claim 4, wherein said main body 11/12 comprises a threaded portion 22 for coupling to a complementarily threaded portion of a coupling in fluidic connection with said delivery port; Re claim 11, wherein said device is mounted at said delivery port (via 22). It should be noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.

Claims 1, 2, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hengesbach 3,756,273.
Hengesbach discloses, regarding claim 1, a device, comprising: a main body 1 which forms a cavity with an axis of extension of the cavity which is substantially parallel to an axis of extension of said main body 1 and a flow control element 12 which can slide in said cavity along said axis of extension of the cavity between a closed position (clearly shown in Fig. 2), in which said flow control element 12 affects an inlet of said cavity which can be connected fluidically to a delivery port (connected at 6), and an open position (clearly shown in Fig. 1), in which said flow control element 12 clears at least partially said inlet so as to place it in fluidic connection with an outlet (see 7) of said cavity, elastic means 23 designed to push said flow control element 12 in response to a pressure that is present in said delivery port; wherein said outlet (7) is in fluid connection with an environment the device is located (substantially broad), and wherein said main body 1 comprises a contoured head 18, wherein said contoured head 18 comprises a plurality of radial openings (see radial openings on 18 in Fig. 6) for an outflow of a liquid, said radial openings being formed in said contoured head 18 and being connected to said outlet (7), and wherein at least a portion of the flow control element 12 (see portion 13 of 12) is nearer the inlet than the contoured head 18 (clearly shown in Fig. 2); Re claim 2, wherein said contoured head 18 provided with a seat 17 for the sliding of a pin 16 which protrudes from said flow control element 12, said sliding seat 17 being formed substantially parallel to said axis of extension; Re claim 4, wherein said main body 1 comprises a threaded portion 6 for coupling to a complementarily threaded portion of a coupling in fluidic connection with said delivery port; Re claim 11, wherein said device is mounted at said delivery port (via 6). It should be noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.

Claims 1-2, 6-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hobson 2,949,928.
Hobson discloses, regarding claim 1, a device, comprising: a main body 12/18 which forms a cavity with an axis of extension of the cavity which is substantially parallel to an axis of extension of said main body 12/18 and a flow control element 24 which can slide in said cavity along said axis of extension of the cavity between a closed position (clearly shown in Fig. 1), in which said flow control element 24 affects an inlet 17 of said cavity which can be connected fluidically to a delivery port 11b, and an open position, in which said flow control element 24 clears at least partially said inlet so as to place it in fluidic connection with an outlet 11/11a of said cavity, elastic means 18a designed to push said flow control element 24 in response to a pressure that is present in said delivery port 11b; wherein said outlet 11/11a is in fluid connection with an environment the device is located (substantially broad), and wherein said main body 12/18 comprises a contoured head 18, wherein said contoured head 18 comprises a plurality of radial openings (spider element 18 has openings between its arms) for an outflow of a liquid, said radial openings being formed in said contoured head 18 and being connected to said outlet 11/11a, and wherein at least a portion of the flow control element 24 (see entirety of 24) is nearer the inlet 17 than the contoured head 18 (clearly shown in Fig. 1); Re claim 2, wherein said contoured head 18 provided with a seat (see element within the center of 18) for the sliding of a pin 23 which protrudes from said flow control element 24, said sliding seat being formed substantially parallel to said axis of extension (clearly shown in Fig.1); Re claim 6, further comprising a secondary body 16 which is associated with said main body 12/18 and is partially inserted in said cavity, said secondary body 16 forming said inlet 17 and an abutment seat for said flow control element 24; Re claim 7, wherein said flow control element 24 comprises a shoulder which is provided in an opposite position with respect to said pin 23, said shoulder forming a second groove adapted to accommodate second sealing means 28 which cooperate with said abutment seat 16 in said closed position; Re claim 8, wherein said elastic means 18a comprises at least one spring which is mounted coaxially on said flow control element 24, said spring 18a abutting against said shoulder and against said contoured head 18 substantially at said sliding seat (clearly shown in Fig. 1); Re claim 9, wherein said spring 18a is calibrated to be compressed elastically when a preset pressure value is exceeded in said delivery port 11b so as to allow an axial sliding of said flow control element 24 and determine a transition from said closed position to said open position; Re claim 11, wherein said device is mounted at said delivery port 11b (clearly shown in Fig. 1). It should be noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraiwa 6,715,471 in view of Hobson 2,949,928.
Hiraiwa (see Fig. 6) discloses, regarding claims 1 and 10, an electric pump, comprising a pump body provided with a chamber adapted to accommodate at least one impeller 4 turned by motor means 15, said chamber comprising at least one intake port 8 and at least one delivery port (see 23), and further comprising at least one device 30 (see Fig. 6) for protecting an electric pump against overpressures, comprising a main body which forms a cavity (see main body housing portion in Fig. 6 which comprises elements 31-33 and the walls surrounding those elements) with an axis of extension of the cavity which is substantially parallel to an axis of extension of said main body and a flow control element 31 which can slide in said cavity along said axis of extension of the cavity between a closed position, in which said flow control element affects an inlet of said cavity which can be connected fluidically to a delivery port (23) of an electric pump, and an open position, in which said flow control element 31 clears at least partially said inlet so as to place it in fluidic connection with an outlet of said cavity (see outlet port of cavity below 33 in Fig. 6), elastic means 32 designed to push said flow control element 31 in response to a pressure that is present in said delivery port (23); wherein said outlet (outlet port of cavity below 33) is in fluid connection with an environment the device is located (substantially broad). However, Hiraiwa does not disclose said main body comprising a contoured head, wherein said contoured head comprises a plurality of radial openings for an outflow of a liquid, said radial openings being formed in said contoured head and being connected to said outlet, and wherein at least a portion of the flow control element is nearer the inlet than the contoured head.
Hobson discloses a device, comprising: a main body 12/18 which forms a cavity with an axis of extension of the cavity which is substantially parallel to an axis of extension of said main body 12/18 and a flow control element 24 which can slide in said cavity along said axis of extension of the cavity between a closed position (clearly shown in Fig. 1), in which said flow control element 24 affects an inlet 17 of said cavity which can be connected fluidically to a delivery port 11b, and an open position, in which said flow control element 24 clears at least partially said inlet so as to place it in fluidic connection with an outlet 11/11a of said cavity, elastic means 18a designed to push said flow control element 24 in response to a pressure that is present in said delivery port 11b; wherein said outlet 11/11a is in fluid connection with an environment the device is located (substantially broad), and, further regarding claim 1, wherein said main body 12/18 comprises a contoured head 18, wherein said contoured head 18 comprises a plurality of radial openings (spider element 18 has openings between its arms) for an outflow of a liquid, said radial openings being formed in said contoured head 18 and being connected to said outlet 11/11a, and wherein at least a portion of the flow control element 24 (see entirety of 24) is nearer the inlet 17 than the contoured head 18 (clearly shown in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the main body assembly of Hiraiwa by implementing a contoured head and radial openings, as taught by Hobson, in order to provide a more durable device that can withstand high pressures and a large amount of cycles. 
Hobson further teaches, regarding claim 2, that said contoured head 18 is provided with a seat (see element within the center of 18) for the sliding of a pin 23 which protrudes from said flow control element 24, said sliding seat being formed substantially parallel to said axis of extension (clearly shown in Fig.1); Re claim 6, further comprising a secondary body 16 which is associated with said main body 12/18 and is partially inserted in said cavity, said secondary body 16 forming said inlet 17 and an abutment seat for said flow control element 24; Re claim 7, wherein said flow control element 24 comprises a shoulder which is provided in an opposite position with respect to said pin 23, said shoulder forming a second groove adapted to accommodate second sealing means 28 which cooperate with said abutment seat 16 in said closed position; Re claim 8, wherein said elastic means 18a comprises at least one spring which is mounted coaxially on said flow control element 24, said spring 18a abutting against said shoulder and against said contoured head 18 substantially at said sliding seat (clearly shown in Fig. 1); Re claim 9, wherein said spring 18a is calibrated to be compressed elastically when a preset pressure value is exceeded in said delivery port 11b so as to allow an axial sliding of said flow control element 24 and determine a transition from said closed position to said open position.
Hiraiwa further discloses, regarding claim 11, that said device 30 is mounted at said delivery port (23).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding the amendments to claim 1: Applicant argues that Wetterhorn, Hobson, and Hengesbach do not disclose their respective outlets being “in fluid connection with an environment the device is located.” In addition to this claim limitation possibly containing a grammatical error, it is substantially broad. The recitation of “an environment the device is located” can be interpreted as anywhere the device is situated, it is not limiting. Applicant goes on to argue that these references’ main bodies do not comprise “a contoured head, wherein said contoured head comprises a plurality of radial openings for an outflow of a liquid, said radial openings being formed in said contoured head and being connected to said outlet, and wherein at least a portion of the flow control element is nearer the inlet than the contoured head”. The Examiner respectfully disagrees. Each reference clearly teaches a plurality of radial openings (openings 33 within 12 in Wetterhorn, the openings between the arms of 18 in Hobson, and the openings within element 18 in Hengesbach) within a contoured head. The newly added section of the amendment stating, “at least a portion of the flow control element is nearer the inlet than the contoured head” is substantially broad. Each flow control element has a front end, or its entire body, that is nearer the inlet than their respective contoured heads; this has all been carefully detailed above. Therefore, the Examiner maintains the rejections of claim 1 as being anticipated by Wetterhorn, Hobson, and Hengesbach.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746